Citation Nr: 0402349	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  96-27 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability evaluation for 
recurrent dislocation of the left (minor) shoulder, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran served on active service from November 1954 to 
November 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  At present, the case is 
before the Board for appellate review.

Additionally, in a statement from the veteran dated in 
October 1995, he requested consideration of a claim for 
service connection for arthritis of the left shoulder, to 
include as secondary to the service-connected recurrent 
dislocation of the left shoulder.  However, as the only issue 
currently before the Board is that set forth on the title 
page of this decision, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's left shoulder disability is characterized 
by abduction and flexion to 65 degrees, and internal and 
external rotation to 30 degrees, with severe objective 
evidence of painful motion on all movements productive of 
severe limitation of motion.  The disability is not 
characterized by ankylosis; or fibrous union, nonunion, or 
loss of head of the left humerus.




CONCLUSION OF LAW

The criteria for a 30 percent disability evaluation, but no 
higher, for recurrent dislocation of the left (minor) 
shoulder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2003).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159), which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to prove the claim on appeal 
via the July 1995 rating decision, the April 1996 statement 
of the case, the December 1999, October 2002 and April 2003 
supplemental statements of the case, and an April 2002 RO 
letter.  Furthermore, via the April 2002 RO letter, and the 
October 2002 and April 2003 supplemental statements of the 
case, the veteran was given specific information with respect 
to the VCAA and of the changes in the law and VA duties 
pursuant to the enactment of the VCAA.  The veteran was 
informed that the VA would assist him by providing a medical 
examination or obtaining a medical opinion if necessary to 
make a decision regarding his claim.  He was also advised of 
the evidence needed from him.  The notification requirement 
has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all known and available relevant medical records, including 
the service medical records, and all additional treatment 
records and examinations have been obtained and associated 
with the claims file, including the veteran's records from 
the San Juan VA Medical Center, various private medical 
records, and his VA examination reports dated October 1994, 
November 1998, April 2002 and February 2003.  No additional 
records which need to be obtained have been identified by the 
veteran.  Furthermore, the veteran was given the opportunity 
to present testimony at an appeals hearing, but he has 
declined such opportunity.  Thus, the duty to assist 
requirement has been satisfied as well.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2003).

With respect to the musculoskeletal system, the United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995); see generally VAOPGCPREC 36-97.  
The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2003).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2003).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2003).

In this case, in a February 1960 rating decision, the veteran 
was granted service connection for recurrent dislocation of 
the left shoulder, and was awarded a 20 percent disability 
evaluation under Diagnostic Code 5202, effective December 
1959.  Following various awards of temporary total 
evaluations for various periods of convalescence and/or 
hospitalization, the veteran's award was increased in a 
January 1976 rating decision to 40 percent, effective March 
1974.  Subsequently, in a July 1983 rating decision, the 
veteran's award was reduced to a 20 percent evaluation, 
effective October 1983.  This reduction was affirmed by a 
March 1987 Board decision which denied the veteran's claim 
for an increased rating prior to and as of October 1983.  At 
present, the veteran is seeking an increased rating in excess 
of 20 percent.

With respect to the relevant medical evidence, the record 
includes treatment records from the San Juan VA Medical 
Center dated from 1992 to 1993, February 1994 records from 
Dr. Diaz-Garcia, and a January 2000 report from the 
"Instituto Radiologico de Arecibo" which describe the 
treatment/diagnoses the veteran received for his left 
shoulder disability.

An October 1994 VA joints examination report shows the 
veteran had surgical scars in the anterior shoulder area 
which had tenderness to palpation in the subacromial area 
with elevated and tender upper trapezius and mild atrophy of 
the supraspinatus muscles and deltoid muscles.  The left 
shoulder's range of motion was flexion to 100 degrees, 
extension to 20 degrees, abduction to 100 degrees with severe 
pain when returning to the neutral position, and external 
rotation to 20 degrees and internal rotation to 10 degrees, 
with fair strength of the deltoid and biceps.  The veteran's 
diagnosis was severe limitation of range of motion of the 
left shoulder secondary to recurrent dislocation and multiple 
surgical repairs.

A November 1998 VA joints examination report includes x-ray 
evidence of degenerative changes of the greater tuberosity of 
the humerus.  Upon examination, the veteran complained of 
left moderate pain around the left shoulder joint associated 
with muscle atrophy.  No dislocations or instability were 
reported for the prior year, although there was reported 
limitation of motion of the left shoulder and difficulty 
lifting heavy objects.  The veteran's range of motion of the 
left (minor) shoulder was abduction and flexion to 100 
degrees, internal rotation to 40 degrees, and external 
rotation to -20 degrees.  Also, there was moderate objective 
evidence of painful motion on all movements and tenderness to 
palpation around all soft tissue structures of the shoulder, 
but no edema, effusion, instability, redness, heat or 
abnormal movement of the left shoulder.  Lastly, there was 
moderate crepitation of the left shoulder joint, and moderate 
muscular atrophy of the left shoulder girdle muscles.

A February 2000 report from G. M. Sosa, M.D., indicates the 
veteran's range of motion of the left shoulder was abduction 
to 55 degrees, flexion to 65 degrees, extension to 27 
degrees, adduction to 10 degrees, internal rotation to 39 
degrees and external rotation to 54 degrees.  X-rays revealed 
bilateral Hill-Sachs deformity, which was noted to be 
commonly seen in recurrent anterior dislocations of the 
glenohumeral joint.  Additionally, a December 2002 radiology 
report from Dr. Sosa reveals a diagnosis of small 
calcification superior to the glenoid region most likely 
consistent with ligamentous calcification.

An April 2002 VA joints examination report reveals no 
episodes of dislocation or recurrent subluxation of the left 
shoulder, but noted instability.  No constitutional symptoms 
for inflammatory arthritis were noted, but the veteran 
reported he was not able to lift heavy objects.  His range of 
motion was flexion to 90 degrees, abduction to 95 degrees, 
internal rotation to 60 degrees, and external rotation to 45 
degrees.  There was objective evidence of painful motion on 
all movements of the left shoulder with moderate anterior 
instability and mild weakness of all muscles of the left 
shoulder and muscle strength graded IV/V, but no edema, 
effusion, redness or heat of the left shoulder.  The examiner 
deemed the veteran's left shoulder to have limitation of 
motion, but to be functional, although unstable and painful.

Lastly, a February 2003 VA joints examination report shows 
the veteran had no episodes of dislocation or recurrent 
subluxation during the prior year.  He reported he was no 
longer able to mop the floor of his house or work as an 
assistant pharmacist or public driver (his prior jobs).  His 
range of motion was abduction and flexion to 65 degrees, and 
internal and external rotation to 30 degrees.  On the day of 
the examination, his left shoulder had flared-up and he had 
difficulty using his left  shoulder with his non-dominant 
hand to help his right dominant hand to do repetitive 
activities.  There was severe objective evidence of painful 
motion on all movements of the left shoulder and he had mild 
instability anteriorly upon external rotation, but no edema, 
effusion, redness or heat.  He also had tenderness to 
palpation, moderate atrophy of the anterior fibers and 
weakness of the left deltoid muscle and severe crepitation.  
He was deemed to have severe limitation of motion with 
ankylosis which was mildly unstable and painful. 

The veteran's left shoulder disability is currently rated 
under Diagnostic Code 5202, which evaluates other impairments 
of the humerus, including recurrent dislocation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2003).  Since the 
veteran's service-connected disability currently involves 
severe limitation of motion, the Board finds that alternative 
ratings under Diagnostic Code 5203 (impairment of the 
clavicle or scapula), Diagnostic Code 5201 (limitation of 
motion of the arm), and Diagnostic Code 5200 (ankylosis of 
the scapulohumeral articulation) are also appropriate.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (implicitly holding 
that the BVA's selection of a Diagnostic Code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with law," if relevant data is 
examined and a reasonable basis exists for its selection) 
(Citations omitted).

Under Diagnostic Code 5202, malunion of the humerus with 
moderate/marked deformity, or recurrent dislocation of the 
scapulohumeral joint (minor extremity) warrants a 20 percent 
rating.  Fibrous union of the minor humerus warrants a 40 
percent rating, nonunion (false flail joint) of the minor 
humerus warrants a 50 percent rating, and loss of head (flail 
shoulder) of the minor humerus warrants a 70 percent rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2003).  In this 
case, it is clear that the veteran has not presented 
objective medical evidence of recurrent subluxation of the 
left shoulder since at least the November 1998 VA joints 
examination.  As well, it is clear the objective medical 
evidence is negative for any evidence of fibrous union, 
nonunion, or loss of head of the left humerus.  Hence, the 
preponderance of the evidence is against an award of an 
increased disability evaluation in excess of 20 percent for 
recurrent dislocation of the left (minor) shoulder under 
Diagnostic Code 5202.

Pursuant to Diagnostic Code 5203, impairment of the clavicle 
or scapula involving dislocation or nonunion with loose 
movement of the minor (left) extremity warrants a 20 percent 
rating, which is the maximum disability rating allowed under 
this Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5203 (2003).  As the veteran is currently seeking an 
increased rating in excess of 20 percent, this Diagnostic 
Code, although applicable, does not provide the means for the 
benefit sought.

Under Diagnostic Code 5200, for the assignment of disability 
rating in excess of 20 percent, there must be intermediate 
between favorable and unfavorable ankylosis (scapula and 
humerus move as one piece) of the minor scapulohumeral 
articulation, which would warrant the assignment of a 30 
percent rating.  And, a 40 percent rating is granted for 
unfavorable ankylosis with abduction limited to 25 degrees 
from side.   See 38 C.F.R. § 4.71a, Diagnostic Code 5200 
(2003).  The Board acknowledges that the February 2003 VA 
joints examination report indicates the veteran's left 
shoulder was deemed to have severe limitation of motion with 
ankylosis which was mildly unstable and painful.  However, 
given that the veteran's range of motion at that time was 
abduction and flexion to 65 degrees, and internal and 
external rotation to 30 degrees, it is clear the veteran's 
disability is not characterized by ankylosis (scapula and 
humerus move as one piece), and thus, does not warrant the 
assignment of a disability rating in excess of 20 percent 
under Diagnostic Code 5200.

However, competent medical evidence of record warrants the 
assignment of a 30 percent rating under Diagnostic Code 5201.  
Specifically, Diagnostic Code 5201 allows for a rating based 
on limitation of motion.  Diagnostic Code 5201 provides for a 
20 percent rating for limitation of motion of the minor 
(left) arm to midway between the side and shoulder level.  
And, a 30 percent rating is allowed for limitation of motion 
of the minor (left) arm to 25 degrees from side.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2003).  In this case, 
although the veteran's range of motion of the left arm is 
currently abduction and flexion to 65 degrees, and internal 
and external rotation to 30 degrees, the medical evidence 
also shows he currently presents severe objective evidence of 
painful motion on all movement of the left arm and is deemed 
to have severe limitation of motion, per the February 2003 VA 
examination report.  As such, the assignment of a 30 percent 
disability evaluation for the service-connected recurrent 
dislocation of the left (minor) shoulder, under Diagnostic 
Code 5201 is warranted.  See 38 U.S.C.A. §§ 5103A, 5107(b); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).    

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2003) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2003) is warranted.  In the instant case, 
however, the evidence does not show that the above addressed 
service-connected disability causes marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluations) or the need for frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  

Specifically, the Board finds that the medical evidence of 
record simply does not show that the service-connected 
disability addressed in this decision, per se, is productive 
of marked interference with employment.  In this respect, the 
law is clear that only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on this issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  To the extent that the claimant may experience 
functional impairment due to the service-connected disability 
addressed here, the Board finds that such impairment is 
contemplated in the currently assigned rating. 

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant the assignment of a higher 
rating on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An increased evaluation of 30 percent for recurrent 
dislocation of the left (minor) shoulder is granted, subject 
to the controlling criteria applicable to the payment of 
monetary awards.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



